EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zachary Wiersma (Reg. No. 77,808) on February 19, 2021.
The application has been amended as follows: 

In the claims:

1.	(Currently Amended) A process for preparing a polyurethane comprising reacting at least one polyisocyanate with a polyol composition, wherein the polyol composition comprises at least one polyol and a catalyst composition; 
wherein the catalyst composition comprises at least one compound (C) selected from the group consisting of compounds of the general formula (Ia) and compounds of the general formula (Ib)

    PNG
    media_image1.png
    292
    331
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    274
    267
    media_image2.png
    Greyscale

(Ia)							(Ib)
wherein
-	n is 0 or 1 when X is a carbon atom,
n is 2 when X is a sulfur atom, 
-	n’ is 0 or 1,
-	m is an integer from 1 to 6,
[[-]]	
-	1-C18 alkyl, C5-C7 cycloalkyl which can be substituted by OH, OR1 or NR2R3, and which may be interrupted by one or more -O-, -S- or -NR4-;
[[-]]	
[[-]]	

    PNG
    media_image3.png
    160
    489
    media_image3.png
    Greyscale

-	R’ is linear or branched C1-C5 alkyl substituted by NHR2,
-	B is a nitrogen containing organic base,
-	L is C1-C8 substituted or unsubstituted alkylene chain, or a substituted or unsubstituted C6 cycloalkylene chain, or substituted or unsubstituted C9-C11 polycyclic chain, or a substituted or unsubstituted double bond, which can be interrupted by O, S, NR4, or a substituted or unsubstituted C3 to C4 alkenylene chain, or a substituted or unsubstituted benzene ring, or substituted or unsubstituted naphthalene ring,
-	R1 is H, C1-C18 alkyl,
-	R2 and R3, independently are hydrogen, unsubstituted or substituted C1-C18 alkyl or phenyl; or R2 and R3 together with the nitrogen atom to which they are bonded form a 5 or 6 membered-ring which may contain a further heteroatom,
-	R4 is H, unsubstituted or substituted C1-C18 alkyl,
-	the ratio between Aa and Ba or between Ab and Bb ranges from 0.5 : 1 to 10 : 1.

2. 	(Currently Amended) The process according to claim 1, wherein the compound (C) is selected from the group consisting of compounds of the general formula (Ia) [[or]] and compounds of the general formula (Ib)

    PNG
    media_image1.png
    292
    331
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    274
    267
    media_image2.png
    Greyscale

(Ia)							(Ib)
wherein
-	n is 1 when X is a carbon atom,
n is 2 when X is a sulfur atom, 
-	n’ is 0 or 1,
-	m is 1 or 2,
[[-]]	
-	1-C18 alkyl, C5-C7 cycloalkyl which may be interrupted by one or more -O-, -S- or -NR4-;
[[-]]	
[[-]]	

    PNG
    media_image4.png
    154
    322
    media_image4.png
    Greyscale

-	R’ is linear or branched C1-C5 alkyl substituted by NHR2,
-	B is substituted or unsubstituted 1,8-Diazabicyclo[5.4.0]undec-7-en (DBU), 1,5-Diazabicyclo[4.3.0]non-5-ene (DBN), Triazabycyclodecene (TBD), 1,4-Diazabicyclo[2.2.2]octan (DABCO), 1,1,3,3-tetramethylguanidine (TMG), or substituted or unsubstituted tertiary aliphatic amines,
-	L is C1-C8 substituted or unsubstituted alkylene chain, or a substituted or unsubstituted double bond, or a substituted or unsubstituted C3 to C4 alkenylene chain, or has the formula:

    PNG
    media_image5.png
    185
    455
    media_image5.png
    Greyscale

when m is 1 or has the formula:

    PNG
    media_image6.png
    190
    184
    media_image6.png
    Greyscale

when m is 2
-	R5, R6, R7, R8 independently from each other are hydrogen, unsubstituted or substituted C1-C28 alkyl, C2-C28 alkenyl, C7-C9 aralkyl, C3-C20 heteroalkyl, C5-C16 heteroaralkyl, phenyl or naphthyl, OR1, NR2R3, or halogen,
or
-	R5 and R6, R6 and R7 or R7 and R8 are linked together to form 1, 2, 3 or 4 carbocyclic or heterocyclic rings, which may be uninterrupted or interrupted by one or more -O-, -S- or -NR4-;
-	R1 is H, C1-C18 alkyl,
-	R2, R3, independently are hydrogen, unsubstituted or substituted C1-C18 alkyl or phenyl; or R2 and R3 together with the nitrogen atom to which they are bonded form a 5 or 6 membered-ring which may contain a further heteroatom,
-	R4 is H, unsubstituted or substituted C1-C18 alkyl,
-	the ratio between Aa and Ba or between Ab and Bb ranges from 1 : 1 to 4 : 1.

3. 	(Currently Amended) The process according to claim 1, wherein the compound (C) is selected from the group consisting of compounds of the general formula (I’a) [[or]] and compounds of the general formula (I’b)

    PNG
    media_image7.png
    261
    250
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    256
    259
    media_image8.png
    Greyscale

(I’a)						(I’b)
wherein
-	n is 1 when X is a carbon atom, 
n is 2 when X is a sulfur atom, 
-	n’ is 0 or 1,
[[-]]	
-	R is H, linear or branched C1-C18 alkyl or C5-C7 cycloalkyl,
-	R’ is linear or branched C1-C5 alkyl substituted by NH2 or NH(C1-C18 alkyl),
-	B is 1,8-Diazabicyclo[5.4.0]undec-7-en (DBU), 1,5-Diazabicyclo[4.3.0]non-5-ene (DBN), Triazabycyclodecene (TBD), 1,4-Diazabicyclo[2.2.2]octan (DABCO), 1,1,3,3-tetramethylguanidine (TMG), or tertiary aliphatic amines,
-	L is C1-C8 substituted or unsubstituted alkylene chain, or a substituted or unsubstituted double bond, or a substituted or unsubstituted C3 to C4 alkenylene chain, or has the formula:

    PNG
    media_image5.png
    185
    455
    media_image5.png
    Greyscale

-	R5, R6, R7, R8 independently from each other are hydrogen, unsubstituted or substituted C1-C28 alkyl, C2-C28 alkenyl, C7-C9 aralkyl, C3-C20 heteroalkyl, C5-C16 heteroaralkyl, phenyl or naphthyl, OR1, NR2R3, or halogen,
or
-	R5 and R6, R6 and R7 or R7 and R8 are linked together to form 1, 2, 3 or 4 carbocyclic or heterocyclic rings, which may be uninterrupted or interrupted by one or more -O-, -S- or -NR4-;
-	R1 is H, C1-C18 alkyl,
-	R2, R3, independently are hydrogen, unsubstituted or substituted C1-C18 alkyl or phenyl; or R2 and R3 together with the nitrogen atom to which they are bonded form a 5 or 6 membered-ring which may contain a further heteroatom,
-	R4 is H, unsubstituted or substituted C1-C18 alkyl,
-	the ratio between Aa and Ba or between Ab and Bb ranges from 1 : 1 to 4 : 1.

4. 	(Currently Amended) The process according to claim 1, wherein the compound (C) is selected from the group consisting of compounds of the general formula (I”a) [[or]] and compounds of the general formula (I”b)

    PNG
    media_image9.png
    246
    244
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    218
    264
    media_image10.png
    Greyscale

(I”a)						(I”b)
wherein
[[-]]	
-	R is H, linear or branched C1-C18 alkyl or C5-C7 cycloalkyl,
-	R’ is linear or branched C1-C5 alkyl substituted by NH2 or NH(C1-C18 alkyl),
-	B is 1,8-Diazabicyclo[5.4.0]undec-7-en (DBU), 1,5-Diazabicyclo[4.3.0]non-5-ene (DBN), Triazabycyclodecene (TBD), 1,4-Diazabicyclo[2.2.2]octan (DABCO), 1,1,3,3-tetramethylguanidine (TMG), or tertiary aliphatic amines,
-	L is a C1 to C8 substituted or unsubstituted alkylene chain, or has the formula:
		
    PNG
    media_image11.png
    195
    200
    media_image11.png
    Greyscale

5, R6, R7, R8 independently from each other are hydrogen, unsubstituted or substituted C1-C28 alkyl, C2-C28 alkenyl, C7-C9 aralkyl, C3-C20 heteroalkyl, C5-C16 heteroaralkyl, phenyl or naphthyl, OR1, NR2R3, or halogen,
or
-	R5 and R6, R6 and R7 or R7 and R8 are linked together to form 1, 2, 3 or 4 carbocyclic or heterocyclic rings, which may be uninterrupted or interrupted by one or more -O-, -S- or - NR4-;
-	R1 is H, C1-C18 alkyl,
-	R2, R3, independently are hydrogen, unsubstituted or substituted C1-C18 alkyl or phenyl; or R2 and R3 together with the nitrogen atom to which they are bonded form a 5 or 6 membered-ring which may contain a further heteroatom,
-	R4 is H, unsubstituted or substituted C1-C18 alkyl,
-	the ratio between Aa and Ba or between Ab and Bb ranges from 1 : 1 to 4 : 1.

5. 	(Currently Amended) The process according to claim 1, wherein the compound (C) is selected from the group consisting of compounds of the general formula (I”a) [[or]] and compounds of the general formula (I”b)

    PNG
    media_image9.png
    246
    244
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    218
    264
    media_image10.png
    Greyscale

(I”a)						(I”b)
wherein
[[-]]	
-	R is H, linear or branched C1-C18 alkyl or C5-C7 cycloalkyl,
-	R’ is linear or branched C1-C5 alkyl substituted by NH2 or NH(C1-C18 alkyl),
-	B is 1,8-Diazabicyclo[5.4.0]undec-7-en (DBU),
-	L is a C1 to C8 substituted or unsubstituted alkylene chain, or has the formula:
		
    PNG
    media_image11.png
    195
    200
    media_image11.png
    Greyscale

-	R5, R6, R7, R8 independently from each other are hydrogen, unsubstituted or substituted C1-C28 alkyl, C2-C28 alkenyl, C7-C9 aralkyl, C3-C20 heteroalkyl, C5-C16 heteroaralkyl, phenyl or naphthyl, OR1, NR2R3, or halogen,

-	R5 and R6, R6 and R7 or R7 and R8 are linked together to form 1, 2, 3 or 4 carbocyclic or heterocyclic rings, which may be uninterrupted or interrupted by one or more -O-, -S- or - NR4-;
-	R1 is H, C1-C16 alkyl,
-	R2, R3, independently are hydrogen, unsubstituted or substituted C1-C18 alkyl or phenyl; or R2 and R3 together with the nitrogen atom to which they are bonded form a 5 or 6 membered-ring which may contain a further heteroatom,
-	R4 is H, unsubstituted or substituted C1-C18 alkyl,
-	the ratio between Aa and Ba or between Ab and Bb ranges from 1 : 1 to 4 : 1.

6.	(Previously Presented) The process according to claim 1, wherein the catalyst composition comprises at least one further catalyst.

7.	(Currently Amended) The process according to claim 1, wherein the at least one polyisocyanate is selected from also derivatives thereof or prepolymers of these polyisocyanates.

8.    (Cancelled)



* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 1-7 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 8 was withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 11, 2020.  Claim 8 is now canceled.

Response to Amendment
The objection to the disclosure has been overcome by amendment.
The objection to claims 1-7 has been overcome by amendment.
The rejection of claims 3-5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amendment.
The rejection of claims 1 and 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by examiner’s amendment.

Response to Arguments
Applicant’s arguments regarding the previous prior art rejections (see pages 16-20 of the response filed February 4, 2021) have been fully considered and are persuasive.  Accordingly, the following rejections have been withdrawn:
The rejection of claims 1-4 and 7 under 35 U.S.C. 103 as being unpatentable over Markusch et al. (US Pat. No. 4,146,509) in view of Barsa (US Pat. No. 4,540,781).
The rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Markusch et al. (US Pat. No. 4,146,509) in view of Barsa (US Pat. No. 4,540,781) and San-Abbott Limited (GB 1,182,014).

Allowable Subject Matter
Claims 1-7 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
February 22, 2021